PER CURIAM.
In this appeal from an order revoking probation, appellant argues that the case must be remanded so that the trial court may correct its order to reflect the violations which it found had been established by the evidence. The state agrees that a remand is required. Accordingly, we affirm the order revoking appellant’s probation, but remand with directions that the trial court enter an amended order specifying the violations found by the trial court to have been established by the evidence. E.g., Cue v. State, *760619 So.2d 471 (Fla. 1st DCA 1993); Maddox v. State, 619 So.2d 473 (Fla. 1st DCA 1993).
AFFIRMED and REMANDED, with directions.
WEBSTER, MICKLE and BENTON, JJ., concur.